Citation Nr: 0607390	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-14 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for hematuria.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to October 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Portland RO.  

In a statement received in September 2002, the veteran 
claimed he had prostate and kidney disorders related to 
service.  These matters are referred to the RO for any 
appropriate action.

The issues of entitlement to service connection for a right 
wrist disorder and hypertension are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in 
service, and it is not shown that the veteran now has a 
chronic low back disability.

2.  Hypothyroidism was not manifested in service and there is 
no competent evidence that such disease is related to the 
veteran's service.

3.  There is no competent evidence that the veteran now has a 
disability manifested by hematuria.

4.  A left wrist disorder was not manifested in service, and 
there is no competent evidence that the veteran now has a 
left wrist disability related to service.
CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Service connection for hypothyroidism is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005). 

3.  Service connection for a disability manifested by 
hematuria is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005). 

4.  Service connection for a left wrist disorder is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A February 2002 statement of the case (SOC) and July 2001 
letter both provided at least some VCAA-type notice, i.e., of 
what the evidence showed, the criteria for establishing 
service connection, and the bases for the denial of the 
claims.  The July 2001 letter outlined the appellant's and 
VA's responsibilities in developing evidence to support the 
claim, advised him of what type of evidence would be 
pertinent to the claim, and advised him to identify evidence 
for VA to obtain.  The February 2002 SOC outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession.    

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matters on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  He is not prejudiced by 
any notice timing defect. 

Regarding the duty to assist, to the extent possible, private 
treatment records have been secured.  VA has arranged for the 
veteran to be examined.  He has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.  

II. Factual Background

The veteran's service medical records include a January 1979 
preliminary physical review.  The veteran indicated that he 
had not had back trouble.  A February 1979 enlistment 
examination report does not contain any complaints, findings, 
or diagnoses related to the low back, thyroid, hematuria, or 
the left wrist.  In a February 1979 report of medical 
history, the veteran indicated that he had not had swollen or 
painful joints; thyroid trouble; broken bones; kidney stone 
or blood in urine; arthritis, rheumatism, or bursitis; or 
recurrent back pain.  In January 1981, the veteran reported a 
three month history of frequent episodes of feeling very warm 
and sweaty, not associated with cough, chills, or fever.  The 
tyroid was examined, and lab studies revealed that TSH, T3, 
and T4 levels were within normal limits.  A follow-up visit 
approximately two weeks later reflects that symptoms had 
resolved.

Service medical records also include a July 1986 medical 
examination report that does not note any complaints, 
findings, or diagnoses related to the low back, hematuria, or 
his right wrist.  In May 1988, the veteran complained of 
intermittent low back pain, chills, and fever.  The 
assessment was rule out stones and viral syndrome.  He was 
seen again the following day for low back pain that, 
reportedly, improved.  The assessment was low back strain and 
possible early symptoms of a stone.  A couple of days later, 
the veteran was seen for a follow up of his low back pain, 
which was now asymptomatic.  The assessment was resolved low 
back pain.  X-rays of the chest and abdomen were normal.  In 
April 1989, the veteran complained of low back pain, sinus 
trouble, and a fever.  He reportedly had complaints four 
months earlier of fever, hematuria, and low back pain that 
was not treated, but was followed with serial urinalyses and 
a KUB (reportedly normal).  He reported that he had a flare 
of symptoms the previous night.  He denied current symptoms.  
The assessment was questionable renal disorder and 
questionable upper respiratory infection (URI).  The 
following day, the veteran complained of back pain, fever, 
and hematuria.  The record notes that these symptoms, minus 
the hematuria, were noted in May 1988 with no definitive work 
up.  An assessment was not provided.  In May 1989, the 
veteran was seen for a follow up for microscopic hematuria.  
Urinalysis revealed hematuria.  An IVP revealed that the 
kidneys were normal.  

A service medical record in October 1990 notes the veteran's 
complaint of low back pain and vomiting.  The assessment was 
prostatitis.  An October 1990 x-ray report reflects that x-
rays were requested to rule out a back issue/stone.  X-rays 
of the lumbar spine were normal.  In November 1992, the 
veteran complained of fever and low back pain.  He also 
reported vomiting.  The assessments were AGE and rhinorrhea.  
A June 1991 medical examination report does not contain any 
complaints, findings, or diagnoses related to the low back, 
thyroid, hematuria, or right wrist.  The veteran denied any 
significant medical history since his last examination in 
July 1986.  

Service personnel records associated with the medical records 
indicate that the veteran's work included potential exposure 
to ergonomic stress from heavy lifting and segmental 
vibration from work with power tools.

Private medical records from July 2000 to July 2001 show that 
in July 2000, the veteran was seen for a facial injury.  On 
systems review he denied a thyroid problem.  Examination of 
the neck revealed that it was supple without thyromegaly or 
lymphadenopathy.  In January 2001, a thyroid nodule was 
found, and further testing was ordered.  He was reevaluated 
the following month, and testing revealed a goiter and that 
the veteran was hypothyroid.  A March 2001 record also notes 
an assessment of goiter with hypothyroidism.  

On April 2002 VA examination, the veteran reported that 
hematuria was first diagnosed in service, when it was 
accompanied by fever and back pain.  He reported that, since 
the first episode in 1984, he would get flare-ups of fever 
and back pain.  He also reported that he had a diagnostic 
work-up around 1989 or 1990 that included an IV pyelogram, 
and that the tests were essentially within normal limits.  He 
reported that the last time he had symptoms was two weeks ago 
when he had a low-grade fever and slight back pain.  He 
denied a history of dysuria or frequency, lethargy, weakness, 
anorexia, incontinence, surgery, bladder stones, acute 
nephritis, and known cancer.  The veteran indicated that he 
did not want another IV pyelogram.  The diagnoses included 
rule out microscopic hematuria.  With respect to 
hypothyroidism, the veteran reported that such was first 
diagnosed in January 2001.  He reported that prior to his 
treatment, he had symptoms of obesity, dry skin, and 
occasional daytime sleepiness.  The diagnosis was 
hypothyroidism, presently in euthyroid state.

On April 2002 VA orthopedic examination, the veteran reported 
that he originally sprained both wrists in a snowmobile 
accident and that both wrists were hyperextended when he came 
to an emergency stop.  He had never had wrist surgery or 
experienced dislocation of the wrist joints.  He denied any 
symptoms suggestive of inflammatory arthritis.  He indicated 
that his left wrist did not impact on his activities of daily 
living, but that he did experience intermittent episodes of 
left wrist pain.  He denied weakness, stiffness, swelling, 
heat or redness.  He was not currently under medical 
treatment for his wrist.  He reported flare-ups of wrist 
symptoms three to four times a year, usually precipitated by 
prolonged use of keyboards.  On examination of the left 
wrist, no deformities were revealed.  There was no pain on 
range of motion exercises.  X-rays of the left wrist were 
normal.  The assessment included chronic wrist strain.  In 
discussing low back pain, the veteran informed the examiner 
that he had never experienced back pain other than pain 
associated with hematuria, which he reported had renal 
etiology.  The examiner noted that the veteran agreed with 
his decision to not investigate an orthopedic back disorder.   

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Regarding low back disability, it is noteworthy that the 
threshold requirement to be met in any claim seeking service 
connection is that there must be competent evidence that the 
claimed disability exists.  See 38 U.S.C.A. § 1110; Hickson, 
supra.  Without competent evidence (a medical diagnosis) of a 
current disability, there is no valid claim of service 
connection for such disability.  Here, the record contains no 
evidence that a chronic low back has been diagnosed 
postservice.  Although low back strain was noted in May 1988, 
a follow-up record indicates that this resolved.  Clinical 
evaluations of the back in service were normal.  An 
evaluation of the low back was not conducted in April 2002 
because the veteran, in essence, denied having a chronic 
orthopedic back problem.  Consequently, the threshold 
requirement for establishing service connection is not met, 
and service connection for a low back disability is not 
warranted. 

There is no evidence that the veteran had a thyroid problem 
in service.  Although such was suspected in January 1981 (due 
to symptoms reported), laboratory studies for a thyroid 
disorder were normal.  Furthermore, the symptoms resolved 
soon thereafter, and were not again noted in service.  
Clinical evaluations of the endocrine system on July 1986 and 
June 1991 examinations were normal.  Although hypothyroidism 
was diagnosed approximately fifteen months after service, it 
is noteworthy that six months prior to the diagnosis, the 
veteran's neck was examined and there was no evidence of a 
thyroid nodule or goiter at that time.  Furthermore, there is 
no competent evidence that links the veteran's hypothyroidism 
to service.  The private medical records and VA examination 
report that have been associated with the claims file only 
note the diagnosis of hypothyroidism and report treatment for 
the disease; there is nothing in these records that suggests 
the veteran's hypothyroidism may be related to service.  
Because he is a layperson, untrained in determining medical 
etiology, the veteran's own beliefs that his hypothyroidism 
is related to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against the claim and it 
must be denied.

Regarding the claim seeking service connection for hematuria, 
the term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed-in-part, vacated-in-part, and remanded on 
other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The reports 
of hematuria in service suggested renal etiology, but a renal 
disability was not found, and there is no evidence of current 
disability manifested by hematuria.  As the veteran is a 
layperson, his belief that he has a disability manifested by 
microscopic hematuria related to service is not competent 
evidence.  See Espiritu, supra.  The preponderance of the 
evidence is against the claim and it must be denied.  

Finally, regarding the left wrist, the VA examiner's 
diagnosis of chronic left wrist sprain is not supported by 
the evidence and appears to be based solely on the veteran's 
report of an injury to the wrist in service.  There are no 
medical records in the claims file that show the veteran ever 
complained of, or was treated for, left wrist pain, or had a 
left wrist disorder diagnosed.  Furthermore, even if current 
left wrist disability was shown, there is no competent 
evidence such disability would be related to the veteran's 
service.  As the veteran is a layperson, his own belief that 
he has a left wrist disability related to service is not 
competent evidence.  See Espiritu, supra.   The preponderance 
of the evidence is against this claim also, and it also must 
be denied.  


ORDER

Service connection for a low back disorder is denied.

Service connection for hypothyroidism is denied.

Service connection for hematuria is denied.

Service connection for a left wrist disorder is denied.


REMAND

On preliminary review of the record, the Board finds that 
further evidentiary development is necessary with regard to 
the claims seeking service connection for a right wrist 
disorder and hypertension.  Service medical records show that 
in December 1993 the veteran was seen for complaints of right 
wrist pain after a snowmobile injury.  Diffuse tenderness was 
noted on examination of the right wrist.  The assessment was 
wrist sprain.  The veteran reported intermittent right wrist 
pain on April 2002 VA examination, and chronic wrist sprain 
was diagnosed.  As there was a documented right wrist injury 
in service, and current diagnosed disability in that 
anatomical area, a VA examination is necessary to ascertain 
whether the current right wrist disability and the injury in 
service may be related.

On April 2002 VA examination, hypertension was diagnosed.  
Even though hypertension was not diagnosed in service, 
service medical records reveal elevated blood pressure 
readings were noted.  At one point the veteran was evaluated 
for the elevated pressures, but the ultimate assessment was 
normal.  Private medical records in the first postservice 
year (in July 2000) also reveal an elevated blood pressure 
(161/94).  An opinion is needed to determine if the 
hypertension diagnosed postservice is related to the 
veteran's service.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
orthopedic examination to determine 
whether the veteran has a chronic right 
wrist disability and, if so, whether it 
is related to service (the injury 
reported therein).  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must specify the diagnosis for 
any right wrist disability found, and 
opine whether such disability is, at 
least as likely as not, related to the 
veteran's service, and specifically the 
injury noted therein.  The examiner 
should explain the rationale for any 
opinion offered.

2.  The RO should also arrange for the 
veteran to be examined by a cardiologist 
to determine the likely etiology of his 
hypertension.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should opine whether the 
veteran's hypertension is at least as 
likely as not related to his service (and 
specifically the elevated blood pressure 
readings noted therein).  The examiner 
should explain the rational for any 
opinion offered.  

3.  The RO should then review the 
remaining claims.  If either remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


